Opinion issued June 4, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01112-CV



FINIS L. TAYLOR, Appellant

V.

GULF BAYPORT CHEMICALS, L.P., Appellee



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2006-23064



MEMORANDUM OPINION	Appellant, Finis L. Taylor, has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  By order of a Justice of this Court,
appellant's brief was struck on April 8, 2009, and appellant was advised that the
deadline to file a brief compliant with Texas Rule of Appellate Procedure 38.1 would
be April 22, 2009.  That date has passed, and appellant has not filed a conforming
brief.
	We dismiss the appeal for want of prosecution for failure to file a brief.  See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case for failure to comply
with a court order).  All pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.